Citation Nr: 0121995	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a small chip fracture at the base of the proximal phalanx of 
the left thumb, on appeal from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for residuals of 
a right thumb injury, on appeal from the initial grant of 
service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
left ankle strain, on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from May 1973 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  Although the rating decision was made 
in Nashville, the Montgomery, Alabama, RO notified the 
veteran of the rating action and has original jurisdiction of 
this claim.  

In March 2000, the Board remanded the instant claim for 
further development.  By rating decision of March 2001, the 
RO increased the veteran's noncompensable evaluation for 
residuals of left ankle sprain to 10 percent, effective 
November 1, 1996, the date of claim.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the original rating claims are still in appellate 
status.  

Unfortunately, this case must again be remanded.  

In March 2000, the Board remanded the aforementioned issues 
because the examinations associated with the case were 
inadequate for evaluation purposes as the reports did not 
contain sufficient details.  See 38 C.F.R. § 4.2 (2000).  The 
October 1997 VA examination report contained diagnoses based 
on unsupported history and unaccompanied by physical findings 
or x-ray studies.  The RO was asked to arrange for the 
veteran to undergo additional examination and to provide 
x-rays and review the service medical records.  

The veteran underwent VA examination in June 2000.  In the 
examination report of the left ankle, the questions were not 
set forth and the examiner answered "not applicable" to 
many of the questions, and "not possible" to one.  As the 
questions to which these responses were given are not set 
out, the Board is unable to interpret the meaning of the 
responses or whether the questions are pertinent to the 
rating criteria.  The RO should contact the VA examiner who 
conducted the left ankle evaluation and request that a copy 
of the examination worksheet, showing the questions to which 
responses were given, be provided.  If the examiner is unable 
to provide the worksheet or examination guidelines showing 
the questions, the veteran should be scheduled for another 
examination of his left ankle, and a fully informative 
examination report should be prepared.

As for the veteran's right and left thumbs, x-ray 
examinations of both hands were performed.  However, the 
June 2000 examination report is not clear as to whether both 
thumbs were examined.  The findings do not indicate which 
thumb was being evaluated.  The diagnosis indicated 
evaluation of the right hand.  The right thumb and left thumb 
are in issue, rather than the entire hand.  The March 2001 
rating decision used that one examination to rate both 
thumbs.  The veteran should be provided an examination in 
which the examiner addresses each thumb separately.

These issues are on appeal from the initial grant of service 
connection, and the possibility of staged ratings must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, and all evidence relating to the 
veteran's disabilities from their initial grant of service 
connection must be considered.  

Finally, because of a change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
should be assured on remand.  See 38 U.S.C.A. §§ 5103, and 
5103A (West Supp. 2001).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  

Ask the veteran for the names and 
addresses, and for appropriate releases, 
for any medical provider from whom he has 
received treatment for his left or right 
thumb disorders or his left ankle 
disorder since 2000.  Request the 
veteran's actual treatment records from 
any such provider.  If VA treatment is 
indicated, obtain his VA treatment 
records and associate them with the file.  
If any request for private treatment 
records is unsuccessful, notify the 
claimant.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001).  

2.  Contact the VA examiner who conducted 
the left ankle evaluation in June 2000, 
and request that a copy of the 
examination worksheet, showing the 
questions to which responses were given, 
be provided.  If the examiner is unable 
to provide the worksheet or examination 
guidelines showing the questions, 
schedule the veteran for another 
examination of his left ankle, for which 
a fully informative examination report 
should be prepared, addressing the 
manifestations of disability.  Provide 
range of motion of the ankle, and 
indicate what normal range of motion 
would be.  If there is limitation of 
motion, all objective indications of 
pain, muscle spasm, or swelling are to be 
noted.  Whether any additional functional 
loss is likely with pain on use or during 
flare-ups should be indicated, and the 
extent of such limitation should be 
stated.  If any tests are necessary, they 
should be accomplished and the results 
reviewed prior to submission of the 
examination report.

If the examination report is prepared 
using examination guidelines or 
worksheet, the guidelines or worksheet 
containing the questions to which 
responses are given must be obtained by 
the RO and associated with the claims 
file with the examination report, unless 
the questions are restated in the 
examination report itself.

3.  Schedule the veteran for an 
appropriate VA examination of his left 
and right thumbs.  The examiner is to 
review the claims file, including service 
medical records, to assure that the 
examiner is familiar with the history of 
injury and type of injury shown in the 
service medical records for these joints.

For each thumb separately, provide ranges 
of motion, and state what normal range of 
motion would be.  If there is any 
limitation of motion, all objective 
indications of pain, muscle spasm, or 
swelling must be noted.  Whether any 
additional functional loss is likely with 
pain on use or during flare-ups should be 
indicated, and the extent of such 
limitation should be stated.  Whether 
either thumb is ankylosed should be 
addressed.  Whether motion is possible to 
within two inches of the median 
transverse fold of the palm should be 
stated.  If any tests are necessary, they 
should be accomplished and the results 
reviewed prior to submission of the 
examination report.

If the examination report is prepared 
using examination guidelines or 
worksheet, the guidelines or worksheet 
containing the questions to which 
responses are given must be obtained by 
the RO and associated with the claims 
file with the examination report, unless 
the questions are restated in the 
examination report itself.

4.  Review the examination reports.  If 
they are inadequate, unresponsive, or 
incomplete, return them for corrective 
action before proceeding.  Then, 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this or the prior remand, 
including the VA examination(s).  Whether 
staged ratings are appropriate for any 
joint in issue should be considered.

5.  If the benefits sought on appeal 
remain denied, provide the veteran and 
his representative a SSOC, and the 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


